Let him be amerced; he ought to have made a return to the writs of  venditioni exponas; he ought to have sold the property, (416) though no writs of venditioni exponas had issued; and having once taken it, he cannot afterwards put it upon the new sheriff to execute these writs. Let there also issue writs of distringas to the new sheriff to compel the late sheriff by distress to levy the moneys, and deliver them to the new sheriff, to be brought into court.
Cited: Governor v. Eastwood, 12 N.C. 159. *Page 331